Blandford, Justice.
Schieffelin & Company brought their action against this company upon a draft accepted by it, which draft and acceptance were as follows:
“ Savannah, Ga., Aug. Í, 1886.
“ T. F. Johnson, Treasurer Savannah, Dublin & Western S. L. B. E.
“ Please pay to Theo. Basch or order one thousand six hundred and ten -Afir dollars, and charge to the account of
“ W. H. Ferguson & Co.
By S. T. Ferguson.”
“Accepted, payable when chief engineer estimates for grading done, if the amount found to he due Ferguson & Co. is not consumed by acceptances bearing prior date to this one.
“T. F. Johnson, Treasurer.”
Tietjen brought his action upon a similar draft and acceptance, the amount of the draft being $930.45, and the date July 19th, 1886.
Both cases were submitted to the court below without the intervention of a jury, and the court found in favor of the plaintiffs. The defendant excepted in both cases, and they were submitted to us together. The only grounds of error assigned are that the finding of the court below was contrary to law and to the evidence. The testimony submitted to the court showed that, before the commencement of these actions, the engineer had made an estimate of the grading done by Ferguson & Co. (who were the contractors engaged in grading the road-bed of the Company), and according to his estimate, the company was indebted to them in some $16,000, while the prior drafts, amounted to some $10,000. The testimony clearly showed that the Company was indebted to Ferguson & Co. greatly more *578than the amount of these drafts. We think the evidence demanded the verdict; and the judgment of the court below is affirmed.-